Citation Nr: 0920016	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to service connection for a dental 
disability, to include for outpatient treatment purposes.

2.  Entitlement to service connection for a neck condition.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran & B.K.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1974 to 
January 1977.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Cleveland, Ohio.  The RO in Atlanta, Georgia, is 
currently handling the matter.
			
The Board notes that although additional medical evidence was 
submitted after the last statement of the case, in a February 
2009 VA Form 21-4138 the Veteran waived his right to have 
this evidence reviewed in the first instance by the RO.

A December 1980 rating decision denied service connection for 
a neck condition.  In a March 1981 letter, the Veteran 
clearly expressed his disagreement with that decision.  A 
statement of the case must be issued on this claim.  
Manlincon v. West, 12 Vet. App. 238 (1998). 

The Board notes several issues in need of referral to the RO.  
The medical evidence has related the Veteran's dental 
problems to headaches.  As such, entitlement to service 
connection for headaches, to include as secondary to the 
Veteran's dental disability, is referred to the RO for 
appropriate action.  In addition, the Board finds that the 
Veteran, through both his February 2009 hearing testimony and 
in correspondence submitted throughout this appeal, has 
implicitly raised a claim under the provisions of 38 U.S.C.A. 
§ 1151 for his dental disability.  This too is referred to 
the RO for appropriate action.  Finally, the Board notes that 
the medical evidence in this matter includes records of 
treatment for prostate cancer, and that the Veteran served 
during the Vietnam Era.  The possibility of presumptive 
service connection under the provisions of 38 C.F.R. 
§ 3.307(a)(6) should be explored.  The issue is referred to 
the RO to determine whether the Veteran served in Vietnam and 
any other appropriate action.

The issues of entitlement to service connection for the 
Veteran's dental disability for outpatient treatment 
purposes, and entitlement to service connection for a neck 
condition, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's misaligned bite has been etiologically related 
to service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's 
misaligned bite have been met. 
38 U.S.C.A. § 1110, 1131, 1712(a)(2) (West 2002); 38 C.F.R. 
§§ 3.381, 17.161 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the Veteran by granting service 
connection for his dental disability for compensation 
purposes; a decision at this point poses no risk of prejudice 
to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran is claiming entitlement to service connection for 
a dental disability secondary to dental treatment in service. 
In this regard, the Court has specifically held that a claim 
for service connection for a dental disorder is also a claim 
for VA outpatient dental treatment.  See Mays v. Brown, 5 
Vet. App. 302 (1993).  Thus, in the current case, 
adjudication of the Veteran's claim for service connection 
must also include consideration of service connection for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  See also 
Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) 
[holding that the Board is required to consider a Veteran's 
claim under all applicable provisions of law and regulation 
whether or not the claimant specifically raises the 
applicable provision]; Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The Board will first address the claim of entitlement to 
service-connected compensation benefits.  For the reasons 
discussed in the remand section below, entitlement to service 
connection for outpatient dental treatment must be remanded 
for further development.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Essentially, the Veteran contends that he currently suffers 
from problems surrounding his lower teeth as the result of 
dental treatment he received in service.  The Veteran current 
diagnoses of chronic infection and a misaligned bite, 
documented in a February 2008 report of his treating dentist, 
William A. Ashcraft, Jr. D.M.D.  Due to these conditions, the 
Veteran's course of treatment will involve the extraction of 
six teeth and the placement of a lower denture.  The dental 
conditions for which service-connected compensation benefits 
are available are set forth under 38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9916.  Thus, the question is whether 
service- connection for compensation purposes is warranted 
for any disability found under 38 C.F.R. § 4.150.  The Board 
notes that the Veteran's chronic infection may only be 
considered for the purpose of establishing eligibility for 
outpatient dental treatment.  38 C.F.R. § 3.381(a) (2009).  

The Veteran's misaligned bite, however, is eligible for 
entitlement to service-connected compensation benefits.  In 
this regard, the Board finds Diagnostic Codes (DC) 9904, 
9905, and 9916 applicable to the Veteran's claim.  Diagnostic 
Code 9904 involves malunion of the mandible, DC 9905 involves 
limited motion of the temporomandibular articulation, and DC 
9916 involves malunion of the maxilla.  Each of these are 
implicated by the Veteran's misaligned bite.  As such, the 
first criteria for service connection has been met.  As for 
in-service incurrence, the Veteran's dental treatment records 
reflect that he underwent a number of dental procedures while 
on active duty, including fillings, extractions, crowns, and 
bridges on both the maxilla and mandible.  Furthermore, Dr. 
Ashcraft has positively related the Veteran's current dental 
problems to the treatment he received in service.  In 
February 2005 and August 2004 letters Dr. Ashcraft relates 
the Veteran's present condition to the "type of materials" 
used at the time as well as the "way [the work] was done."  
There are no nexus opinions to the contrary in the claims 
file.  As such, the Board finds that service connection for 
compensation purposes is warranted.  The issue of eligibility 
for service connection for outpatient treatment is discussed 
in the remand section below.


ORDER

Service connection for compensation purposes for the 
Veteran's dental disability is granted.


REMAND

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth under 38 C.F.R. § 3.381 
(2009).

As provided at 38 C.F.R. § 3.381(a), treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  In determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered. 
Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service.  See 38 C.F.R. § 3.381(c) (2008).

With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles 
for determining whether a grant of service connection for 
treatment purposes is warranted.  Such guidelines are as 
follows:

(1) Teeth noted as normal at entry will be service- connected 
if they were filled or extracted after 180 days or more of 
active service.

(2) Teeth noted as filled at entry will be service- connected 
if they were extracted, or if the existing filling was 
replaced, after 180 days or more of active service.

(3) Teeth noted as carious but restorable at entry will not 
be service-connected on the basis that they were filled 
during service.  However, new caries that developed 180 days 
or more after such a tooth was filled will be service- 
connected.

(4) Teeth noted as carious but restorable at entry, whether 
or not filled, will be service-connected if extraction was 
required after 180 days or more of active service.

(5) Teeth noted at entry as non- restorable will not be 
service-connected, regardless of treatment during service.

(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.

In addition to the above principles, 38 C.F.R. § 3.381(e) 
indicates specific dental conditions that will not be 
considered service-connected for treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; and

(4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted 
because of chronic periodontal disease will be service- 
connected only if they were extracted after 180 days or more 
of active service. 38 C.F.R. § 3.381.

In the present case, the Veteran is seeking service 
connection for teeth #21-30.  Service dental records confirm 
that teeth #21, #29, and #30 received treatment in service.  
While teeth #23-26 were evaluated for a bridge and crowns in 
April 1975, it does not appear that work was ever actually 
done on these teeth.  The records show that fillings done on 
teeth #29 and #30, and that a bridge was placed over tooth 
#21.  Each of these teeth was noted as normal upon entry into 
service, and all of the pertinent treatment was performed 
more than 180 days into the Veteran's active service.  
Moreover, a February 2008 report of the Veteran's treating 
physician, Dr. Ashcraft, indicates periodontal disease.  In 
February 2005 and August 2004 letters, Dr. Ashcraft states 
that the Veteran's current problems are the result of dental 
treatment the Veteran received in service.

Based on the above, it is clear that teeth #21, #29, and #30 
were normal at the time of enlistment, and that they were 
filled or removed more than 180 days into the Veteran's 
active service.  Furthermore, the periodontal problems were 
described as chronic in the February 2008 treatment report.  
As such, the exclusion for acute periodontal disease 38 
C.F.R. § 3.381(e)(2) does not operate here.  In sum, the 
requirements of 38 C.F.R. § 3.381 are fully satisfied here.  
However, this in itself does not automatically entitle the 
Veteran to a grant of service connection for outpatient 
dental treatment purposes. Rather, such an award would only 
be appropriate if the provisions of 38 C.F.R. § 17.161 are 
also met.  See 38 C.F.R. § 3.381(a).  It is in this vein that 
a remand is warranted.  

38 C.F.R. § 17.161 sets forth classes of eligibility for 
dental treatment. Under 38 C.F.R. § 17.161(a), addressing 
Class I eligibility, it is provided that those having a 
service-connected compensable dental disability or condition 
may be authorized dental treatment as necessary to maintain 
oral health and masticatory function.

In the present case, it is unclear whether the Veteran has a 
compensable service-connected dental disability (i.e., a 
disability under 38 C.F.R. § 4.150 that is rated as 10 
percent disabling or higher).  While the Veteran has been 
awarded service connection for compensation purposes for a 
dental disability in the decision above, it is unknown 
whether this disability is compensable.  The medical evidence 
of record, including the records of Dr. Ashcraft, do not 
contain the specific information necessary to rate the 
Veteran under applicable diagnostic codes.  As Class I 
benefits would provide the greatest benefit to the Veteran, a 
VA examination must be performed to evaluate his eligibility.

In addition, the Veteran has identified medical records not 
presently associated with the file which may help determine 
his class of eligibility for outpatient dental treatment.  In 
a January 2004 VA Form 21-4142, the Veteran stated he has 
received dental treatment from Dr. Sammy Caves and Dr. Joel 
Atkin.  Records from these providers are not in the claims 
file and it does not appear the RO ever requested them.  In 
addition, the file shows the Veteran is in receipt of 
disability benefits from the Social Security Administration.  
All records considered by that agency in deciding the 
Veteran's claim for disability benefits, including a copy of 
any decision, should be obtained.  See Martin v. Brown, 4 
Vet. App. 136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon 
which that decision was based must be obtained as well); 
38 C.F.R. § 3.159(c)(2) (2009).

Also, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which requires 
that notice be provided concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Complaint notice is required in this regard.  

Finally, as noted in the Introduction section of this 
document, in a December 1980 rating decision the Veteran was 
denied service connection for a neck condition.  In a March 
1981 letter, the Veteran clearly expressed his disagreement 
with that decision.  A statement of the case must be issued 
on that claim.  Manlincon v. West, 12 Vet. App. 238 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper notice 
of the information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Contact the Veteran and request that 
he provide any authorization forms 
necessary to allow the RO to obtain 
dental records from Dr. Sammy Caves and 
Dr. Joel Atkin.  Thereafter, the RO 
should attempt to obtain those records.  
Do not associate duplicate records with 
the file.

3. Obtain the Social Security 
Administration (SSA) records pertinent to 
the Veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.

4.  For the purposes of ascertaining for 
which Class of outpatient dental 
treatment the Veteran is eligible, afford 
him a VA dental examination.  
Specifically, the examiner is requested 
to determine the current severity of the 
Veteran's service-connected misaligned 
bite in order to determine whether the 
disability is compensable and thus, 
whether the Veteran may be eligible for 
Class I dental outpatient treatment. 

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes, including DC 9904, 
9905, and 9916.  The pertinent rating 
criteria, specifically, DC 9900-9916, 
must be provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

5.  After all of the above action has 
been completed, a corrective notice and 
assistance letter has been issued, and 
the Veteran has been given adequate time 
to respond, readjudicate his claim.  If 
the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.  

6.  The RO should issue an SOC with 
respect to the issues of entitlement to 
service connection for a neck condition. 
The Veteran should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of that issue. The claims file 
should be returned to the Board for 
further appellate consideration only if 
the Veteran files a timely substantive 
appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


